By the Court.
The only material questions arising in this suit, which have been submitted to the court, seem to be:
First. Was a dividing line between the two pre-emptions agreed on by the original claimants, Eagan and Conway to intersect at the half way point, a line which would pass through the center of their improvements, and to run at right angles thereto ?
Second. Was this dividing line made known to, and acquiesced in by Hinch and Jack, who purchased the said Conway’s pre-emption ? Both points having been proved in the affirmative, to the satisfaction of the court, they are of opinion that the defendants Hinch and Jack are bound thereby; and therefore that the complainant Eagan recover from the said defendants all the land contained within their survey contrary to the said agreement, and the same is decreed accordingly.